Citation Nr: 1625750	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-41 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for dysthymia with comorbid post-traumatic stress disorder (PTSD) symptoms, prior to July 2, 2013.

2.  Entitlement to an initial disability rating in excess of 50 percent for dysthymia with comorbid PTSD symptoms during the period from July 2, 2013 to February 8, 2016.

3.  Entitlement to an initial disability rating in excess of 70 percent for dysthymia with comorbid PTSD symptoms from February 8, 2016.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served in the Marine Corps from December 1966 to May 1969.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a rating decision of February 2007, by the Chicago, Illinois, Regional Office (RO), which granted service connection for dysthymia with comorbid PTSD symptoms, evaluated as 30 percent disabling, effective from December 27, 2005.  The Veteran perfected a timely appeal of the rating assigned.  

In June 2013, the Board remanded the case to the RO for further evidentiary development of the issue of an initial rating in excess of 30 percent for the psychiatric disorder.  Following the requested development, a supplemental statement of the case (SSOC) was issued in September 2013.  

In an October 2014 decision, the Board denied the claim of entitlement to an initial rating in excess of 30 percent for dysthymia with comorbid PTSD symptoms.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board decision and remanded the matter to the Board for action consistent with the terms of the JMR.  

In December 2015, the Board remanded the case to the RO for further evidentiary development.  By a rating action in February 2016, the AMC increased the rating for dysthymia with comorbid PTSD symptoms from 30 percent to 50 percent, effective July 2, 2013, and assigned a 70 percent rating, effective February 8, 2016.  An SSOC was issued in February 2016.  A claimant is presumed to be seeking the highest rating available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of an increased rating for the Veteran's dysthymia with comorbid PTSD symptoms remains in appellate status.  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Prior to July 2, 2013, the Veteran's dysthymia with comorbid PTSD symptoms was manifested by ongoing symptoms of depression, nightmares, anger, irritability, passive suicidal thoughts, some isolative tendencies, and he was assigned a GAF score of 69; but his symptoms did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  

2.  Since July 2, 2013, the Veteran's dysthymia with comorbid PTSD has been manifested by ongoing symptoms of depression, anxiety, flattened affect, difficulty sleeping due to recurring nightmares, intrusive thoughts, irritability, short-temper, panic attacks, passive suicidal thoughts, social isolation, and difficulty in establishing and maintaining relationships, resulting in deficiencies in most areas.  

3.  Since July 2, 2013, the Veteran's dysthymia with comorbid PTSD symptoms is not shown to be manifested by a disability picture that results in total occupational and social impairment.  He does not display gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or disorientation to time or place.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for dysthymia with comorbid PTSD symptoms for the period prior to July 2, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for a rating of 70 percent, but no more, for dysthymia with comorbid PTSD symptoms are met from July 2, 2013.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2006.  Additional notice letters were sent in August 2006, and November 2008.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are, when considered collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran as to the evidence needed to substantiate his claim.  


II.  Factual background.

The record indicates that the Veteran served on active duty from December 1966 to May 1969.  His DD Form 214 reflects that his military occupational specialty was antitank assaultman.  He was awarded the Purple Heart Medal, the National Defense Service Medal, the Vietnam Service Medal with 1 star, and the Vietnam Campaign Medal with device.  

The Veteran's initial claim for service connection for PTSD (VA Form 21-526) was received in December 2005.  

The Veteran was afforded a VA examination in June 2006.  The Veteran indicated that he felt proud going to war, but felt angry and hurt from general treatment veterans received after returning as people did not recognize their effort.  The Veteran reported having mild depression all his life from being raised in a stressful house with an abusive father.  He stated that he did not have children due to bad memories of childhood; however, he noted that he has learned to live with his symptoms.  The Veteran reported experiencing angry feelings, dreams of service associated with friends lost in service, tearful episodes, irritability, and avoidance of crowds since service.  He also reported having passive suicidal thoughts from feeling of being unloved in childhood.  He recalled being in combat, being wounded in the right arm, and being in the hospital and seeing severely injured Veterans.  He reported having dreams of the events, as well as general memories of the wartime experiences.  

On mental status examination, the Veteran was described as calm, cooperative and well-groomed.  His mood was described as sad, and affect was mood congruent.  He was coherent and logical.  The Veteran reported passive suicidal thoughts; and, he stated that around Christmas time had thought of hurting himself but thought of his mother being in a nursing home.  He also reported being quiet, isolated, and aloof.  He denied any paranoia, or auditory or visual hallucinations.  The Veteran noted that he has been married for more than 20 years and reported some rage in early years of marriage, but never harmed any one; he stated that he was otherwise comfortable in his marriage.  The Veteran indicated that he got along well with family and coworkers.  He denied any problems or issues at work.  Memory was good.  The pertinent diagnosis was dysthymia with comorbid PTSD symptoms.  The examiner noted that the level of disability was mild to moderate from chronic feeling of dysthymia.  He was assigned a GAF score of 69.  The examiner noted that the Veteran presented with low grade depression/dysthymia all his life associated with childhood abuse and sense of responsibilities from early childhood.  His self-esteem was low.  He reported passive suicidal thoughts, social isolation, memories, dreams of his Vietnam experience and feelings of anger /sadness from lack of recognition of his efforts and work in service.  The examiner stated that the Veteran was able to hold a job and maintain a relationship but continued to suffer from psychological distress.   The examiner observed that the Veteran would benefit from therapy to learn effective ways of coping and cognitive restructuring.  

On the occasion of a VA examination in July 2013, the Veteran reported having problems with nightmares, crying spells and depression.  The Veteran indicated that he has been married to his second wife now since 1984; he stated that his first marriage may have failed due to his tendency to isolate himself.  He has no children.  The Veteran related that he has been driving trucks for 42 years; he likes his jobs, remains quiet and isolates himself.  He stated that he had few friends.  It was noted that the Veteran was seen in general Medical clinic in January 2013 with main issues of chronic depression and PTSD, dwelling on Vietnam and other personal previous experiences daily or nearly every day.  It was further noted that the Veteran's worst issue was difficulty sleeping; he had also been very disturbed after a close friend also in Vietnam committed suicide last November 2012.  He reported frequent nightmares with a few recurring themes; on those occasions, he preferred to take medications or be left alone.  The Veteran reported that he regarded his wife as a great resource (although he felt bad that she feels the brunt of his moods), but otherwise prefers to interact minimally with others.  It was noted that the Veteran drives a truck and has always enjoyed this work as he is able to be alone yet productive.  It was reported that he has experienced longstanding, pervasive, low level suicide ideation but feels very strongly he would never act on this as he would not want his wife to be faced with this outcome.  No prior suicide attempts, no visual or audio hallucinations were reported.  The Veteran reported having a short temper, which affects his working relationship; he noted that the last episode was last winter at work as his coworker did not want to wear a seatbelt.  The Veteran noted that he has been short tempered with wife but apologizes afterwards and she has tolerated him for the past 30 years.  The Veteran also reported having had passive suicidal thoughts for the past 30 years.  The Veteran related that his brother was also sent to Vietnam and was wounded on leg.  The Veteran reported feeling sorry for himself, his brother and his friend.  He denied any plan of hurting himself as does not want his wife to suffer from his action.  

The examiner noted that the Veteran's disability was manifested by symptoms, including: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  The Veteran reported controlling the severity of his panic symptoms, irritability, mood symptoms with medication.  He noted that his symptoms were intensified by the suicide and death of a friend who served in Vietnam.  He reported that it was hard for him to watch news of current war issues, that he avoided social conversation and communication, but maintained work relationship.  He has maintained his comfort zone of interaction.  He reported feeling comfortable with his wife but remaining distant.  He denied any suicidal thoughts but he did report passive thoughts in the past.  The pertinent diagnosis was dysthymia with PTSD; he was assigned a GAF score of 60.  The examiner stated that the Veteran's disability resulted in occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.   

The Veteran was afforded another VA examination in February 2016.  At that time, the Veteran related that since his last examination in July 2013, he has remained married to and living with his wife of 32 years; however, the relationship was noted to be "strained," because he puts a lot of stress on her.  It was noted that the Veteran does not have any children.  He stated that he had not spoken to his brother since 2010, but he was unable to give a reason for that lack of communication.  He described the relationship with his neighbors as cordial; he preferred to be by himself.  He talked about his friend who passed away in 2012 after he shot himself; he started sobbing while recounting how his friend took his own life.  The Veteran indicated that he did not like being around others, although on occasion, he gets together with former coworkers who are also Veterans.  The Veteran reported that his current symptoms have been affecting his family functioning as he is short-tempered with his wife.  He reported trying to avoid social interactions and crowds.  It was noted that the Veteran has been driving trucks for the past 45 years and that he worked full time during the day shift doing food deliveries.  The Veteran indicated that he likes his job as he is able to be alone.  He stated that, over the past year, he did not miss any days of work due to mental health symptoms.  He denied any disciplinary actions from work, but noted that he did not relate to anyone at work.  Since his last examination, he had not engaged in any mental health services and was not interested in talking to anyone about his problems.  There was no history of psychiatric hospitalizations or suicide attempts.  The Veteran reported intrusive thoughts of Vietnam,  and that he was short-tempered, had depression and anxiety, and slept a lot to avoid thinking about Vietnam.  He reported anger outburst, frequent crying spells, and frequent thoughts of his friend who committed suicide.  

The examiner noted that the symptoms applicable to Veteran's disability included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting and suicidal ideation.  The Veteran was well-groomed and casually dressed.  He was cooperative with good eye contact.  Speech was normal rate, volume and tone.  He was fully oriented.  His mood was dysthymic with crying spells when talking about his dead friend.  Affect was congruent with stated mood and appropriate content.  Thought process was logical, sequential and goal oriented.  He denied any current suicidal ideation, intent or plan.  He also denied homicidal ideation, auditory or visual hallucinations, or delusions.  Memory was intact at the conversational level.  Judgment was good and insight fair.   The pertinent diagnosis was persistent depressive disorder with current episode, mild.  The examiner noted that the Veteran's disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The examiner stated that it is more likely than not that the Veteran continued to function at the same level as the one reported during his last examination on July 2, 2013.  The examiner opined that the Veteran's symptoms and functioning could improve if he engaged in appropriate mental health services.  


III.  Legal Analysis.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD has been assigned a 30 percent rating under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2015).  Under that code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning score is a score reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116  


A.  Initial rating in excess of 30 percent prior to July 2, 2013.

For the period prior to July 2, 2013, the Board finds that the Veteran's dysthymia with comorbid PTSD symptoms most nearly approximated the 30 percent evaluation.  The specific symptoms associated with the Veteran's dysthymia with PTSD symptoms are considered by a 30 percent evaluation; he complained of depression, irritability, dreams of Vietnam, passive suicidal thoughts, social isolation.  There is no indication of symptoms associated with a 50 percent evaluation during this period, to include panic attacks, impaired judgment, and impaired thinking.  Nor does the evidence show symptoms of like kind to those listed for higher ratings.  

During the period prior to July 2, 2013, the Veteran's symptoms were characterized as mild to moderate by his health care providers.  In fact, following a VA examination in June 2006, the VA examiner stated that the level of disability was mild to moderate from chronic feeling of dysthymia; he assigned the Veteran a GAF score of 69.  As noted above, GAF scores ranging from 61 to 75 are consistent with mild to slight symptoms and impairment.  Id.  

In addition, the Veteran's occupational and social functioning also does not support the assignment of a rating in excess of 30 percent prior to July 2, 2013.  During the June 2006 VA examination, while the Veteran reported some rage early in his marriage, it was noted that he has been married for more than 20 years and he was otherwise comfortable in his marriage.  The Veteran indicated that he got along well with family and coworkers.  He denied any problems or issues at work.  Therefore, the Veteran's occupational and social impairment due to his dysthymia with comorbid PTSD symptoms most nearly approximated mild during the period prior to July 2, 2013.  

Based on the slight to moderate symptoms and impairment identified by the Veteran's health care providers, the Board finds that the Veteran's dysthymia with comorbid PTSD symptoms most nearly approximates the criteria associated with the assigned 30 percent evaluation during the period prior to July 2, 2013.  It was not until July 2, 2013, that it is ascertainable from the facts that his disability on appeal approximated the criteria for a higher rating.  T


B.  A rating higher than 50 percent from July 2, 2013.

After carefully considering the evidence of record in light of the rating criteria provided above, the Board finds the Veteran's service-connected PTSD warrants a 70 percent disability rating, but no higher, from July 2, 2013.  Significantly, the pertinent evidence of record during this period shows that the Veteran's service-connected dysthymia with PTSD symptoms was manifested by chronic depression, difficulty sleeping due to recurring nightmares about Vietnam, crying spells, and chronic panic attacks.  Other symptoms include chronic anxiety, anger outbursts, passive suicidal thoughts, and social isolation.  The evidence reflects that the Veteran's PTSD symptoms were of such severity and persistence that they caused deficiencies in most areas, including his mood, family relations, and work.  Significantly, the July 2013 VA examiner reported that the Veteran's PTSD was manifested by depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  The Veteran reported controlling the severity of his panic symptoms, irritability, mood symptoms with medication.  He noted that his symptoms were intensified by the suicide and death of a fellow Vietnam friend.  He stated that it was hard for him to watch news of current war issues.  He avoids social conversation and communication, but maintains work relationship.  Taking together, the Board finds that the Veteran experienced increased symptoms as recognized by the RO and more consistently reflected symptoms indicative of serious impairment in social or occupational functioning consistent with a higher rating.  Ultimately, he demonstrated occupational and social impairment with deficiencies in most areas.  Thus, the schedular criteria for a 70 percent evaluation have been approximated.  

With respect to the Veteran's GAF scores, the evidence of record reflects a recent score of 60, which contemplate moderate PTSD symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  The GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, they must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).  

In light of the above clinical findings, the Board considers the evidence to satisfactorily approximate symptoms of behavior which interfere with routine activities; panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances, especially in a work like setting, that more nearly approximate the criteria for a 70 percent initial disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Similar findings were reported in the February 2016 VA examination which was used by the RO to increase the rating to 70 percent.  In fact, in February 2016, the VA examiner stated that it is more likely than not that the Veteran continued to function at the same level as the one reported during his last examination on July 2, 2013.  

The evidence does not, however, show that the Veteran has had symptoms severe enough to warrant 100 percent.  In this regard, the mental status reports on psychological evaluation and examination did not find hallucinations or delusions.  He does not manifest or nearly manifest the behavioral elements of 100 percent disability.  There is no documented instance of grossly inappropriate behavior.  While the Veteran has expressed passive suicidal ideations, there is no documented instance of the Veteran being an imminent danger to himself or others, let alone persistence of such danger.  There is no report of any episodes of inability to perform activities of daily living.  There is no clinical evidence of actual disorientation to time and place.  There is no documentation of loss of memory of the names of close relatives, his occupation, or of his own name.  Nor does the evidence show that he had other symptoms of like kind to those listed in for the 100 percent rating.  Moreover, the preponderance of evidence shows that he has never had total social and occupational impairment.  Taking the evidence all together, the preponderance of it is against a rating higher than 70 percent for any time during the appeal period.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the Board finds that the Veteran's dysthymia with PTSD symptoms, to specifically include his avoidance of social interaction, and difficulty adapting to stressful social and work situations, more nearly approximate the level of disability contemplated by the 70 percent rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.7 (2015).  


C.  Rating in excess of 70 percent from February 8, 2016.

The Board finds that a 100 percent rating is not warranted for this time period.  The Veteran has not exhibited symptoms indicating total occupational or social impairment, such as gross impairment in thought processes or communication.  As noted above, he has not exhibited delusions, hallucinations, or other evidence of impairment in reality testing, and he has been able to communicate in a clear and coherent fashion with VA examiners and other health care providers.  He has also denied persistent delusions or psychoses, and has not displayed grossly inappropriate behavior.  His grooming and self-care have also been adequate at all times of record, such that an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), has not been established.  Finally, he has not displayed at any time disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  While the Veteran has reported irritability and being short-tempered, he has denied homicidal thoughts or plans, suggesting he is not a persistent danger to himself or others.  Nor does the evidence support a finding of symptoms of like kind to those listed for the 100 percent rating.  The symptoms reported by the Veteran are contemplated by the currently assigned 70 percent rating.  While he experiences significant impairment in his occupational and social functioning, there is no evidence that he experiences total impairment or that his disability has manifested the symptoms akin to those associated with a disability rating of 100 percent.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for entitlement to an evaluation greater than 70 percent for PTSD with adjustment disorder and depressed mood since February 22, 2013.  There is no doubt to be resolved.  An evaluation greater than 70 percent during this time period is not warranted.  

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  There is nothing unusual in this specific case of complaints of depression, panic attacks, trouble sleeping, irritability, or social isolation that renders the rating schedule inadequate to address these problems.  In addition, the Veteran has not required hospitalization due to this service-connected disability.  There is no evidence of marked interference with employment solely due to the dysthymia with comorbid PTSD symptoms.  While the Veteran reported that he did not relate to anyone at work, and that he likes his job because he is able to be along, he has been driving trucks for the past 45 years; he works full time during the day shift doing food deliveries.  And, over the past year, he did not miss any days of work due to mental health symptoms.  Finally, the Veteran has several other service connected disabilities, as follows:  shell fragment wound to the pectoral, latissimus and serratus and residual scar, scar from shell fragment wound of the left deltoid, scar of the right forearm from shell fragment wound, tinnitus, and hearing loss.  The evidence does not show that there is a collective effect of these disabilities acting with his psychiatric disability to make his disability picture an unusual or exceptional one.  For these reasons, a remand for referral for extraschedular consideration is not warranted.  

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has worked full-time throughout the appeal period.  Neither he, nor a VA examiner, has concluded that the Veteran has total occupational impairment due to his symptoms.  Therefore, a TDIU is not warranted in this case.  


ORDER

Entitlement to an initial rating in excess of 30 percent for dysthymia with comorbid PTSD symptoms, prior to July 2, 2013, is denied.  

A 70 percent evaluation for dysthymia with comorbid PTSD symptoms from July 2, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to an initial rating in excess of 70 percent for dysthymia with comorbid PTSD symptoms since July 2, 2013 is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


